DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2019/0202192).
Regarding claims 1 and 2, Sekino et al. teaches a decorative sheet comprising in sequence, a first resin layer, a second resin layer, and a surface protective layer, i.e. surface protecting layer (See Abstract, paragraphs [0031] and [0056], Fig. 1), wherein the first resin layer and second resin layer each comprise olefin (paragraphs [0032]-[0033], [0070], [0081]), the decorative sheet having depressions formed from the outermost face of the surface protecting layer (paragraph [0017], Fig. 1). Given the second olefin resin layer is identical to that presently claimed and given that the surface protecting layer has improved hardness and surface physical properties such as enhanced wear resistance, scratch resistance, and solvent resistance (paragraph [0084]) and further is made of the same material, i.e. two-part curable urethane resin or ionizing radiation-curable resin (paragraphs [0056]-[0058]), as the present invention (See original specification pg 19, paragraphs [0056]-[0057]), the hardness is considered to be inherent, absent evidence to the contrary.
In light of the overlap between the claimed decorative sheet and that disclosed by Sekino et al., it would have been obvious to one of ordinary skill in the art to use a decorative sheet that is both disclosed by Sekino et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Alternatively, Sekino et al. discloses that the second resin layer improves scratch resistance, weather resistance, stain resistance, light resistance, transparency, bending properties, thermoforming properties, etc., of the surface of the embossed decorative sheet (paragraph [0033]) and the hardness of the surface protecting layer is improved and surface physical properties such as wear resistance, scratch resistance, and solvent resistance are enhanced (paragraph [0084]). Therefore, it would have been obvious to one of ordinary skill in the art to control the hardness of the second resin layer and the hardness of the surface protecting layer, 
Regarding claims 3 and 8, given that Sekino et al. discloses the first resin layer can be polypropylene and the second resin layer can be polypropylene and given the first resin may be a soft acrylic resin and the second resin may be a hard acrylic resin (paragraph [0077]), it would have been obvious to one of ordinary skill in the art to produce second resin layer, wherein the second olefin resin layer is harder than the first olefin resin layer and thereby arrive at the present invention.
Regarding claims 4, 9, 10, and 11, Sekino et al. teaches wherein the polypropylene is crystalline (paragraphs [0042]-[0043]).

Claims	5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2019/0202192) in view of Ikeda et al. (JP 2016168830). It is noted that the disclosures of Ikeda et al. are based on US 2018/0186132 which is an English equivalent of the reference.
Sekino et al. is relied upon as disclosed above.
Regarding claims 5, 12, 13 and 14, Sekino et al. fails to teach inorganic fine particles as claimed.
However, Ikeda et al. teaches a decorative sheet comprising a primary film layer comprising olefin (paragraphs [0102]-[0104]), a transparent resin layer comprising crystalline olefin resin (paragraph [0069]), and a top coat layer (See Title, Abstract, paragraph [0024]), i.e. a surface-protecting layer, comprising urethane and inorganic fine particles having an average particle size of about 1 to 30 µm (paragraphs [0095]-[0096]).
It would have been obvious to one of ordinary skill in the art to include inorganic fine particles having average particle size including that presently claimed in the surface-protecting layer of Sekino et al. in order to impart sufficient abrasion resistance, control transparency and costs (Ikeda et al., paragraph [0093]).


Claims	1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekino et al. (US 2019/0202192) in view of Ikeda et al. (JP 2016168830). It is noted that the disclosures of Ikeda et al. are based on US 2018/0186132 which is an English equivalent of the reference.
Regarding claims 1, 2, 5 and 12, Sekino et al. teaches a decorative sheet comprising in sequence, a first resin layer, a second resin layer, and a surface protective layer, i.e. surface protecting layer (See Abstract, paragraphs [0031] and [0056], Fig. 1), wherein the first resin layer and second resin layer each comprise olefin (paragraphs [0032]-[0033], [0070], [0081]), the decorative sheet having depressions formed from the outermost face of the surface protecting layer (paragraph [0017], Fig. 1).
Sekino et al. fails to teach inorganic fine particles as claimed.
However, Ikeda et al. teaches a decorative sheet comprising a primary film layer comprising olefin (paragraphs [0102]-[0104]), a transparent resin layer comprising crystalline olefin resin (paragraph [0069]), and a top coat layer (See Title, Abstract, paragraph [0024]), i.e. a surface-protecting layer, comprising urethane and inorganic fine particles having an average particle size of about 1 to 30 µm (paragraphs [0095]-[0096]).
It would have been obvious to one of ordinary skill in the art to include inorganic fine particles having average particle size including that presently claimed in the surface-protecting 
Given that Sekino et al. in view of Ikeda et al. teaches second olefin resin layer and surface-protecting layer, including materials and structure, identical to those of the present invention, the hardness is considered to be intrinsic, absent evidence to the contrary.
Regarding claims 3 and 8, given that Sekino et al. discloses the first resin layer can be polypropylene and the second resin layer can be polypropylene and given the first resin may be a soft acrylic resin and the second resin may be a hard acrylic resin (paragraph [0077]), it would have been obvious to one of ordinary skill in the art to produce second resin layer, wherein the second olefin resin layer is harder than the first olefin resin layer and thereby arrive at the present invention.
Regarding claims 4, 9, 10, and 11, Sekino et al. teaches wherein the polypropylene is crystalline (paragraphs [0042]-[0043]).
Regarding claims 13 and 14, Sekino et al. in view of Ikeda et al. teaches wherein the inorganic fine particles have an average particle size of about 1 to 30 µm (Ikeda et al., paragraphs [0095]-[0096]).
Response to Arguments
Applicant’s arguments filed 09/07/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787